Citation Nr: 0704357	
Decision Date: 02/12/07    Archive Date: 02/22/07	

DOCKET NO.  05-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as major depression. 

2.  Entitlement to service connection for plantar fasciitis 
of both feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from May 1979 to June 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

For reasons which will become apparent, the appeal as to the 
issue of service connection for an acquired psychiatric 
disorder (claimed as major depression) is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part.


FINDING OF FACT

Plantar fasciitis is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.


CONCLUSION OF LAW

Plantar fasciitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In the present case, in correspondence of July and October 
2004, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate her 
claims for service connection, as well as what information 
and evidence should be submitted by her, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in her 
possession pertaining to her claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
outpatient treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the clear weight of the evidence 
is against the appellant's claim for service connection for 
plantar fasciitis, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have had any effect on the case, or to have 
caused injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes her multiple 
contentions; service medical records; and both private and VA 
outpatient treatment records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for plantar 
fasciitis of both feet.  In pertinent part, it is contended 
that the veteran's current foot disability had its origin 
during her period of active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice 

disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In the present case, service medical records fail to 
demonstrate the presence of plantar fasciitis of either foot.  
While in June and July 1979, during the veteran's period of 
active military service, she received treatment for what was 
described as stress edema of the right ankle, that episode 
was, apparently, acute and transitory in nature, and resolved 
without residual disability.  At no time during the veteran's 
period of active military service did she receive a diagnosis 
of or treatment for plantar fasciitis.  Moreover, at the time 
of a service separation examination in June 1985, and on 
subsequent United States Naval Reserve examinations in May 
1987 and June 1990, the veteran's feet and lower extremities 
were entirely within normal limits, and no pertinent 
diagnosis was noted.  The earliest clinical indication of the 
presence of plantar fasciitis is revealed by VA outpatient 
treatment records dated in November 2002, more than 17 years 
following the veteran's discharge from service, at which time 
she presented with a complaint of bilateral heel pain.

The Board acknowledges that, at the time of the 
aforementioned treatment, the veteran described two episodes 
while in the Navy, in 1991 and 1994, during which her heel 
pain was exacerbated by running.  However, as previously 
noted, there exists no evidence whatsoever that, at any time 
during the veteran's period of active military service, she 
received a diagnosis of or treatment for plantar fasciitis.  
To date, there exists no evidence that the veteran's plantar 
fasciitis is in any way related to an incident or incidents 
of her period of active military service.  Accordingly, 
service connection for that disability must be denied.


ORDER

Service connection for plantar fasciitis of both feet is 
denied.



REMAND

In addition to the above, the veteran in this case seeks 
service connection for an acquired psychiatric disorder, 
claimed as major depression.  In pertinent part, it is 
contended that the veteran's current psychiatric 
symptomatology had its origin during her period of active 
military service.

In that regard, review of service medical records discloses 
that, in November 1981, the veteran was seen for a complaint 
of chest pain and hyperventilation, culminating in a 
diagnosis of "personal problems."  Approximately one month 
later, in December 1981, the veteran was seen for problems 
with "drinking."  Reportedly, the veteran was despondent 
regarding her excessive drinking, and subsequent inability to 
perform her job in a competent fashion.  Noted at the time 
was that a physical and neurological examination was within 
normal limits, with no evidence of physical or mental 
impairment.

In May 1982, the veteran was hospitalized at a service 
medical facility following the self-laceration of her left 
wrist and the ingestion of an unknown quantity of Tylenol 
tablets.  Reportedly, the veteran had previously voiced the 
desire to commit suicide, and had "emotional problems."  Six 
weeks earlier, she had reportedly been discharged from the 
hospital for alcohol abuse.  According to the veteran's 
roommate, she had been doing well up until the morning of 
admission, at which time her roommate found her lying across 
her bed, with blood stains on the bed, and an almost half 
empty bottle of Tylenol beside her.  The pertinent diagnosis 
noted was suicide attempt, and alcohol Antabuse intoxication.

During a period of inservice hospitalization extending from 
mid-May to late June 1982, it was noted that, according to 
the veteran, her increased use of alcohol had been for the 
purpose of alleviating feelings of loneliness and 
homesickness.  Reportedly, the veteran's records showed that 
she had been evaluated at the Counseling and Assistance 
Center (CAAC), at which time it was recommended that she be 
given 45 days of Antabuse, as well as counseling.  According 
to the veteran, her involvement with the CAAC was 
"devastating" and made her "more depressed."  The pertinent 
diagnosis noted was alcohol dependence, in remission.

In January 1983, while in service, the veteran was seen for 
psychiatric evaluation related to problems with weight and 
"binging (on food) episodes."  The pertinent diagnosis noted 
was bulimia.

On service separation examination in June 1985, there was no 
evidence of a chronic psychiatric disability.  However, a 
review of that examination would appear to indicate that no 
psychiatric evaluation was undertaken.  Significantly, in 
April 2002, the veteran received a diagnosis of recurrent 
major depressive disorder, in partial remission.

In light of the aforementioned, and the fact that the veteran 
has never been afforded a VA psychiatric examination, the 
Board is of the opinion that additional development would be 
helpful prior to a final adjudication of the veteran's claim 
for service connection for an acquired psychiatric disorder 
(claimed as major depression).  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2003, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and her 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded a 
VA psychiatric examination in order to 
more accurately determine the exact 
nature and etiology of her claimed 
psychiatric disability.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification(s) must be 
associated with the claims file.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the psychiatric 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from a 
clinically identifiable chronic 
psychiatric disability, and, if so, 
whether that disability as likely as not 
had its origin during the veteran's 
period of active military service.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  The RO should then review the 
veteran's claim for service connection 
for an acquired psychiatric disorder, 
claimed as major depression.  Should the 
benefit sought on appeal remain denied, 
the veteran and her representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of a Statement of the Case (SOC) 
in March 2005.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


